Case 5:20-cv-10829-JEL-APP ECF No. 530-3, PageID.13585 Filed 02/11/21 Page 1 of 5




                   Exhibit 2
        Case 5:20-cv-10829-JEL-APP ECF No. 530-3, PageID.13586 Filed 02/11/21 Page 2 of 5




From:                             Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent:                             Wednesday, February 10, 2021 9:43 AM
To:                               Miriam Aukerman; Hirst, Kevin C. (CIV); Darling, Bradley (USAMIE)
Cc:                               Gadsden, Kate; Rhee, Jeannie S; Mendelsohn, Mark F; Jaffe, Peter; Gardner, Darren;
                                  Fiorill, Rachel; Gadsden, Kate; Rohit Rajan; Monica C. Andrade; My Khanh Ngo;
                                  Maneval, Sarah
Subject:                          RE: Mr. Dean's death


Hello Miriam,

An autopsy has already been performed by Western Michigan University Upjohn Medical School Medical Examiner and
Forensic Services Department, a report has not yet been issued and I have no further details to provide on the autopsy.
ICE is working to get the body released to the family, as soon as ICE has contact information to provide to the family I
will pass it along.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Miriam Aukerman <maukerman@aclumich.org>
Sent: Tuesday, February 09, 2021 7:38 PM
To: Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>; Hirst, Kevin C. (CIV) <Kevin.C.Hirst@usdoj.gov>; Darling, Bradley
(USAMIE) <BDarling@usa.doj.gov>
Cc: Kate Gadsden <kgadsden@paulweiss.com>; Jeannie S Rhee <jrhee@paulweiss.com>; Mark F Mendelsohn
<mmendelsohn@paulweiss.com>; Peter Jaffe <pjaffe@paulweiss.com>; Darren Gardner <dgardner@paulweiss.com>;
Rachel Fiorill <rfiorill@paulweiss.com>; Kate Gadsden <kgadsden@paulweiss.com>; Rohit Rajan <rrajan@aclumich.org>;
Monica C. Andrade <mandrade@aclumich.org>; My Khanh Ngo <MNgo@aclu.org>; Maneval, Sarah
<smaneval@paulweiss.com>
Subject: RE: Mr. Dean's death

Hi Jennifer,

We have been in touch with Mr. Dean’s family. They have several immediate questions.

The family wants an independent autopsy and COVID sample taken from the body. It is our understanding that the
Calhoun County Medical Examiner will be conducting an autopsy and that the death is being investigated by the
Michigan State Police. Is there a way to ensure that only an independent autopsy is performed? The family does not
want the autopsy to be conducted by the Calhoun County Medical Examiner.

The family also wants to know which hospital Mr. Dean was being transported to before he passed away, the morgue at
which his body is being held, and the contact information for that morgue. Thank you.

Best,

Miriam
                                                            1
     Case 5:20-cv-10829-JEL-APP ECF No. 530-3, PageID.13587 Filed 02/11/21 Page 3 of 5


Miriam Aukerman
Senior Staff Attorney
American Civil Liberties Union of Michigan


From: Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent: Sunday, February 7, 2021 4:23 PM
To: Miriam Aukerman <maukerman@aclumich.org>; Hirst, Kevin C. (CIV) <Kevin.C.Hirst@usdoj.gov>; Darling, Bradley
(USAMIE) <Bradley.Darling@usdoj.gov>
Cc: Kate Gadsden <kgadsden@paulweiss.com>; Jeannie S Rhee <jrhee@paulweiss.com>; Mark F Mendelsohn
<mmendelsohn@paulweiss.com>; Peter Jaffe <pjaffe@paulweiss.com>; Darren Gardner <dgardner@paulweiss.com>;
Rachel Fiorill <rfiorill@paulweiss.com>; Kate Gadsden <kgadsden@paulweiss.com>; Rohit Rajan <rrajan@aclumich.org>;
Monica C. Andrade <mandrade@aclumich.org>; My Khanh Ngo <MNgo@aclu.org>; Maneval, Sarah
<smaneval@paulweiss.com>
Subject: RE: Mr. Dean's death

Hello Miriam,

I have confirmed with ICE that the next of kin has been notified. As there is no reasonable basis to believe Mr. Dean had
COVID-19, based on his repeated and recent negative testing, the detailed information you request is beyond the scope
of this lawsuit. ICE will not voluntarily provide the information or documents requested. As the next of kin has been
notified, you may be able to obtain some of the information you seek from the family.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Miriam Aukerman <maukerman@aclumich.org>
Sent: Saturday, February 06, 2021 9:34 AM
To: Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>; Hirst, Kevin C. (CIV) <Kevin.C.Hirst@usdoj.gov>; Darling, Bradley
(USAMIE) <BDarling@usa.doj.gov>
Cc: Kate Gadsden <kgadsden@paulweiss.com>; Jeannie S Rhee <jrhee@paulweiss.com>; Mark F Mendelsohn
<mmendelsohn@paulweiss.com>; Peter Jaffe <pjaffe@paulweiss.com>; Darren Gardner <dgardner@paulweiss.com>;
Rachel Fiorill <rfiorill@paulweiss.com>; Kate Gadsden <kgadsden@paulweiss.com>; Rohit Rajan <rrajan@aclumich.org>;
Monica C. Andrade <mandrade@aclumich.org>; My Khanh Ngo <MNgo@aclu.org>; Maneval, Sarah
<smaneval@paulweiss.com>
Subject: Mr. Dean's death

Hi Jennifer,

We are very sorry to hear this tragic news. As you know, Mr. Dean was a high risk detainee and a member of the Habeas
Litigation Group. Given the circumstances for our client, his family and other class members, we unfortunately need to
follow up with some questions and requests.

    1. Have the next of kin been notified, and if not, when will that occur?
    2. Was Mr. Dean tested for COVID-19 during the emergency transport yesterday morning, or have specimens been
       taken from his body to determine if he had COVID-19?
                                                            2
     Case 5:20-cv-10829-JEL-APP ECF No. 530-3, PageID.13588 Filed 02/11/21 Page 4 of 5

    3. Will an independent (non-County) autopsy be conducted? By whom and when? What input will the family have
       into who conducts the autopsy?
    4. Was Mr. Dean in contact with anyone with a confirmed or potential case of COVID in the past two weeks?
    5. Given that this death could be COVID-related, what precautions, including testing or isolation, are being taken
       for other detainees with whom Mr. Dean was in contact? Our records show him most recently in pod C, where
       there are at least three other conceded high risk individuals.

We would also ask you to provide us with the following documents.

    1. Mr. Dean’s complete medical records, including records for medication administration, sick call, chronic care
       encounters, and EKG results. This also includes all medical records from yesterday, as well as all COVID-19 test
       results for Mr. Dean. Your email indicates that he was tested four times, but the most recent testing log we
       have shows only two tests.
    2. Mr. Dean’s detention file and A-file.
    3. All video or audio recordings depicting Mr. Dean for the 48 hours before his death, or depicting events related to
       his death, such as the transport.
    4. A copy of Calhoun’s policies for deaths in custody.
    5. All investigative reports, audits, witness statements, or other similar documents related to Mr. Dean’s death.
    6. Any autopsy report, whether preliminary or not.
    7. The ICE detainee death report.

We ask that you provide those documents that currently exist as soon as possible. Categories 1-4 should be available
now, as should some documents in category 5. Additional documents should be provided as they become
available. Please let us know if you are not prepared to provide this information. We assume that Calhoun and ICE will
be preserving all records, including all video and audio records, related to Mr. Dean.

Finally, please extend our condolences to the staff at Calhoun. We can appreciate that a death takes a toll on the staff.

Thank you.

Miriam


Miriam Aukerman
Senior Staff Attorney
American Civil Liberties Union of Michigan


From: Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent: Friday, February 5, 2021 2:46 PM
To: William Barkholz <William_Barkholz@mied.uscourts.gov>; Casey Thomson
<Cassandra_Thomson@mied.uscourts.gov>; Miriam Aukerman <maukerman@aclumich.org>; Darling, Bradley (USAMIE)
<Bradley.Darling@usdoj.gov>; My Khanh Ngo <MNgo@aclu.org>; Maneval, Sarah <smaneval@paulweiss.com>
Cc: Kate Gadsden <kgadsden@paulweiss.com>; Jeannie S Rhee <jrhee@paulweiss.com>; Mark F Mendelsohn
<mmendelsohn@paulweiss.com>; Peter Jaffe <pjaffe@paulweiss.com>; Darren Gardner <dgardner@paulweiss.com>;
Rachel Fiorill <rfiorill@paulweiss.com>; Hirst, Kevin C. (CIV) <Kevin.C.Hirst@usdoj.gov>; Kate Gadsden
<kgadsden@paulweiss.com>; Andrew Stacer (astacer@stacerplc.com) <astacer@stacerplc.com>; Rohit Rajan
<rrajan@aclumich.org>; Monica C. Andrade <mandrade@aclumich.org>
Subject: RE: 20-10829- Malam v Rebecca Adducci et al.

Good afternoon,



                                                            3
     Case 5:20-cv-10829-JEL-APP ECF No. 530-3, PageID.13589 Filed 02/11/21 Page 5 of 5

In the interest of maximum transparency, I regretfully inform you that a class member, Jesse Dean, passed away this
morning. It appears to be a cardiac event and he expired during EMS transport. It is not related to COVID-19, he tested
negative four times, with the last negative test being January 28, 2021, and Calhoun is not aware of any history of being
diagnosed with COVID-19.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: William Barkholz <William_Barkholz@mied.uscourts.gov>
Sent: Friday, February 05, 2021 1:29 PM
To: Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>; Casey Thomson <Cassandra_Thomson@mied.uscourts.gov>;
Miriam Aukerman <maukerman@aclumich.org>; Darling, Bradley (USAMIE) <BDarling@usa.doj.gov>; My Khanh Ngo
<MNgo@aclu.org>; Maneval, Sarah <smaneval@paulweiss.com>
Cc: Kate Gadsden <kgadsden@paulweiss.com>; Jeannie S Rhee <jrhee@paulweiss.com>; Mark F Mendelsohn
<mmendelsohn@paulweiss.com>; Peter Jaffe <pjaffe@paulweiss.com>; Darren Gardner <dgardner@paulweiss.com>;
Rachel Fiorill <rfiorill@paulweiss.com>; Hirst, Kevin C. (CIV) <Kevin.C.Hirst@usdoj.gov>; Kate Gadsden
<kgadsden@paulweiss.com>; Andrew Stacer (astacer@stacerplc.com) <astacer@stacerplc.com>; Rohit Rajan
<rrajan@aclumich.org>; Monica C. Andrade <mandrade@aclumich.org>
Subject: RE: 20-10829- Malam v Rebecca Adducci et al.

Counsel,

A status conference has been scheduled for February 11th at 11:30 a.m. Below is the Zoom link to join the
conference.

Thank you, and have a nice weekend!

William J. Barkholz
Case Manager to
Honorable Judith E. Levy
United States District Judge
Eastern District of Michigan
(734) 887-4701

William Barkholz is inviting you to a scheduled ZoomGov meeting.

Topic: 20-10829 Malam v Rebecca Adducci et al
Time: Feb 11, 2021 11:30 AM Eastern Time

Join ZoomGov Meeting
https://www.zoomgov.com/j/1607599349?pwd=ZlZrellkS3d3TjhPZlRoQkwwMVRIUT09

Meeting ID: 160 759 9349
Passcode: 371346
One tap mobile
                                                            4
